Citation Nr: 9933093	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-01 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  The veteran served on active duty from 
October 1942 to March 1946. 


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he died 
on January 21, 1994; the immediate cause of his death was 
cardiac failure; and the underlying causes of death were 
arteriosclerotic heart disease with chronic congestive heart 
failure and angina, status post coronary bypass two times, 
and acute respiratory infection probably viral.

2.  At the time of the veteran's death, service connection 
was in effect for varicose veins of the left leg, evaluated 
as 10 percent disabling.

3.  There is no competent medical evidence of a nexus or 
relationship between the cause of the veteran's death and his 
period of active service or a service-connected disability; 
or that a service connected disability contributed 
substantially or materially to the veteran's death.  

4.  There is competent medical evidence noting that nicotine 
dependence caused or contributed to the veteran's death; 
however, there is no medical evidence of a nexus between such 
nicotine dependence and the veteran's service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. § 3.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Additionally, certain chronic 
diseases, including organic heart disease or cardiovascular-
renal disease, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may also be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(1999).

Additionally, service connection may be granted for the cause 
of a veteran's death if a disorder incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999). 

However, the initial inquiry before the Board is whether the 
appellant has submitted a well grounded claim, as is required 
under 38 U.S.C.A. § 5107(a) (West 1991).  A well grounded 
claim is one that is plausible, capable of substantiation, or 
meritorious on its own.  See Murphy v. Derwinski, 1 Vet. App 
78, 81 (1990).  While such a claim need not be conclusive, it 
must be supported by evidence; a mere allegation is not 
sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In cases such as this, where the determinative issue 
is one involving medical causation, competent medical 
evidence in support of the claim is required for the claim to 
be well grounded.  See Caluza v. Brown, 7 Vet. App. 498, 504 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
the absence of evidence of a well grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to her claim, and the claim must be denied.  Epps 
v. Gober, 126 F.3d 1464, 1468-69 (1997).

In various written statements and in statements made during 
the February 1998 appeal hearing at the RO, the appellant 
attempted to link the cause of the veteran's death to his 
service by indicating that the veteran began smoking 
cigarettes in service and continued to do so until the 1990s.  
In this regard, in order to have a well grounded claim, the 
appellant must present competent medical evidence both that 
nicotine dependence caused or contributed to the veteran's 
death and that a link exists between such nicotine dependence 
and service.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 
(1997).

In this case, the veteran's Certificate of Death indicates he 
died on January 21, 1994, and the immediate cause of his 
death was cardiac failure.  The underlying causes of death 
were arteriosclerotic heart disease with chronic congestive 
heart failure and angina, status post coronary bypass two 
times, and acute respiratory infection probably viral.  At 
the time of his death, service connection was in effect for 
varicose veins of the left leg evaluated as 10 percent 
disabling under diagnostic Code 7120.

With respect to the evidence of record, the veteran's service 
medical records, pertaining to his period of active duty, 
from October 1942 to March 1946, are negative for any 
indication that the veteran became nicotine dependent during 
service.  As well, the veteran's service medical records are 
negative for any indication that he was treated for any heart 
problems while on active duty.

Post-service medical evidence includes medical records from 
the Des Moines VA Medical Center (VAMC) dated from June 1951 
to August 1951 and the Iowa City VAMC dated July 1967, as 
well as VA examination reports dated May 1954 and September 
1967.  These records/examination reports describe the status 
of the veteran's varicose veins and/or the treatment he 
received for his varicose veins and chronic lumbosacral 
strain.

Medical records from the Reno VAMC dated November 1980 note 
the veteran had a number of heart attacks and that he had 
undergone open heart surgery in August 1980.  Clinical 
records from the Boulder City Hospital in Nevada dated from 
August 1980 to February 1981 describe the treatment the 
veteran received at that institution for heart problems and 
chest pain consistent with angina pectoris.  These records 
also report the veteran had had various heart problems since 
1976, and had been diagnosed with hypertension. 

Statements from M. Craig Champion, M.D., dated March 1994 and 
April 1997, indicate the veteran's cigarette smoking 
contributed to his health problems, including his coronary 
artery disease, peripheral vascular disease, emphysema and 
cancer of the larynx.  And, records from the Mercy Hospital 
dated from March 1971 to January 1994 describe the treatment 
the veteran received for various health problems including, 
but not limited to, heart problems, squamous cell carcinoma 
of the tongue, hypertension and chest pain.  Specifically, 
these records contain notations dated July 1977, June 1990, 
September 1991 and October 1991 confirming that the veteran 
had a 50 year history of smoking one pack to half a pack of 
cigarettes per day.

Medical records from the University of Ohio Hospitals and 
Clinics dated from March 1977 to March 1988 describe the 
treatment the veteran received for heart disease, and contain 
March 1977 notations diagnosing the veteran with chronic 
alcoholism and cigarette abuse. 

The record also includes written statements by the appellant 
and Terry Rachels tending to link the veteran's cause of 
death to in-service acquired nicotine dependence.  As well, 
the record includes statements made by the appellant during 
the February 1998 appeal hearing at the RO where she 
continued to assert that the veteran's cause of death was 
related to his in-service acquired nicotine dependence.

After a review of the evidence of record, the Board finds the 
evidence shows that the veteran had a long history of tobacco 
abuse and that he had quit smoking a few years prior to his 
death.  In this regard, the Board finds that the March 1994 
and April 1997 medical statements from Dr. Champion link the 
veteran's cause of death to his nicotine dependence.  The 
appellant contends that the veteran began smoking cigarettes 
in service and continued to do so until the 1990s.  However, 
the Board finds the record is devoid of any competent medical 
evidence indicating that a causal link exists between the 
veteran's nicotine dependence and his service.  As such, the 
statements by Terry Rachels and the appellant, and the above 
discussed medical evidence simply stating that the veteran 
had a long history of tobacco abuse, which eventually caused 
his death, are insufficient to make the appellant's claim 
well grounded.  See VAOPGCPREC 19-97.  See Grottveit, 5 Vet. 
App. at 93 (lay testimony cannot provide competent medical 
evidence as to medical etiology or medical diagnosis because 
lay persons are not competent to offer medical opinions); 
Espiritu, 2 Vet. App. at 494.  The medical evidence of 
records does not differentiate between the veteran's reported 
history of smoking during his nearly three and a half years 
in service and his history of well over 40 years of smoking 
after service.  That is, smoking alone is not nicotine 
dependence; there must be a diagnosis of the latter.  Here, 
there is no medical opinion that nicotine dependence began 
during the initial three and one-half year period of the 
veteran's smoking, rather than during the decades that 
elapsed between service and the years immediately preceding 
his death.

Additionally, there is no competent medical evidence of a 
nexus between the cause of the veteran's death and his 
service-connected varicose veins in the left leg, and there 
is no competent medical evidence showing that the veteran 
incurred organic heart disease or cardiovascular disease 
during service or within one year following service.

In light of the foregoing, the Board finds that the appellant 
has failed to meet her initial burden of submitting evidence 
of a well-grounded claim for service connection for the cause 
of the veteran's death.  As such, the VA is under no further 
duty to assist the appellant in developing the facts 
pertinent to the claim.  See Epps, 126 F.3d at 1468 ("there 
is nothing in the text of [38 U.S.C.A.] § 5107 to suggest 
that the [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim.").

The Board acknowledges the record includes an April 1981 
letter from the Social Security Administration (SSA) 
indicating the veteran was receiving at that time SSA 
benefits.  As well, the record includes an April 1997 letter 
from the SSA noting the appellant was eligible to receive 
monthly widow's benefits.  In this regard, the Board 
acknowledges that, once a claimant has established that 
he/she has a well grounded claim, the VA's duty to assist 
under 38 U.S.C.A. § 5107(a) includes the duty to obtain any 
available SSA records.  See Baker v. West, 11 Vet. App. 163, 
169 (1998); Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
However, the VA's duty to assist "[i]s not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a claim 
. . . . [T]his duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim."  Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  And, as the present record does 
not contain any indication that any records kept by the SSA 
would be facially relevant to the claim on appeal, the Board 
will not remand this case to the RO in order to obtain any 
such records.

At present, the Board is unaware of the existence of any 
additional relevant evidence, which, if obtained, would well 
ground the appellant's claim.  See McKnight v. Gober, 131 
F.3d 1483, 1485 ( Fed. Cir. 1997).  The Board views its 
discussion as sufficient to inform the appellant of the 
evidence necessary to present a well-grounded claim for 
service connection for the cause of the veteran's death.  See 
McKnight,131 F.3d at 1485; Robinette, 8 Vet. App. at 77-78. 


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

